Citation Nr: 1529759	
Decision Date: 07/13/15    Archive Date: 07/21/15

DOCKET NO. 10-42 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased rating for residuals of a back injury, status post-surgery with degenerative joint disease, currently assigned a 10 percent disability rating.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Phillip Hatfield, Associate Counsel






INTRODUCTION

The Veteran had active military service from April 1973 to April 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

The Board sincerely regrets the additional delay that will result from this remand, but it is necessary that there exists a complete record upon which to decide the Veteran's claim, so that he is afforded every possible consideration. 

The Veteran seeks a rating in excess of 10 percent for service-connected back injury, status post-surgery with degenerative joint disease. His last VA compensation and pension examination was conducted in February 2009 and resulted in a diagnosis of chronic lumbar syndrome with recurrent prolapse of L5-S1. Since that time the Veteran has reported that his service-connected low back disability has worsened. For example, in his October 2010 VA Form 9 the Veteran indicated that his pain had gotten worse and that he experienced incapacitating episodes. Moreover, he included an April 2009 letter from his orthopedic surgeon, who examined the Veteran in March 2009, recommending transperitoneal, minimally invasive decompression and dynamic stabilization L4-5 and L5-S1 with "total lumbar disc replacement". 

In light of the Veteran's report of increased pain and incapacitating episodes in addition to the April 2009 recommendation from his orthopedic surgeon, the Board finds that a VA examination is warranted to determine the current severity of his lumbar spine disability. See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (a veteran is entitled to a new VA examination where there is evidence that a condition has worsened since the last examination).

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran to obtain authorization for treatment records from the orthopedic surgeon who recommended "total lumbar disc replacement" in April 2009, and for any relevant treatment records dated though the present and not currently of record. After securing the necessary release, the RO should request these records. Any negative reply should be noted in the claims file.

2. Schedule the Veteran for a VA examination of his lumbar spine. All studies and tests deemed appropriate should be performed, and all findings should be set forth in detail. The examiner should also specifically address the following:

(a) The examiner should state whether there is ankylosis of the lumbar spine, or limited motion akin or analogous to ankylosis; 

(b) The examiner should indicate whether the Veteran's service-connected low back disability results in incapacitating episodes of intervertebral disc syndrome as defined by the pertinent regulation, and if so, the duration of such incapacitating episodes of intervertebral disc syndrome in terms of the number of incapacitating episodes of intervertebral disc syndrome requiring bed rest prescribed by a physician and treatment by a physician in a 12-month period; and 

(c) The examiner should describe the relevance, if any, of the April 2009 recommendation from the Veteran's orthopedic surgeon.

The claims file, to include a copy of this Remand, should be made available to the examiner for review in conjunction with the examination, and the examiner should note such review. A complete rationale should be provided for all opinions given. The opinions should be based on examination findings, historical records, and medical principles. The examiner should fully articulate sound reasoning for all conclusions reached. If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

3. After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, readjudicate the claim. If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014).


